            Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 1 of 37




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

BLUE ECHO CARE LLC dba       )
AMAZON SELLER BLUE ECHO CARE )
                             )
             Plaintiff,      )                   Civil Action No. 1:20-cv-
                             )
v.                           )
                             )                   JURY TRIAL DEMANDED
CHRISTOPHER ACKERMAN         )
                             )
             Defendant.      )

                                    COMPLAINT

       Plaintiff Blue Echo Care LLC doing business as Amazon Seller Blue Echo

Care (‘Plaintiff’ or ‘Blue Care’), and for its Complaint against Defendant

Christopher Ackerman (‘Defendant’ or “Defendant Ackerman’) alleges as

follows:

  I.      NATURE OF THE ACTION

       1. Plaintiff seeks emergency injunctive judicial assistance because Defendant

has 1) eliminated Plaintiff’s highest grossing products through fraudulent

complaints; 2) trashed Plaintiff’s listings’ goodwill and selling velocity, and 3)

ignored Plaintiff’s resolution efforts. Defendant’s latest malicious tactics

evidences his calculated willingness to hurt and eliminate honest competitors,

such as Plaintiff Blue Care.

                                             1
         Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 2 of 37




    2. This is a cause of action to remedy Defendant’s anti-competitive, tortious,

and fraudulent behavior against Blue Care on the Amazon.com selling platform.

    3. Defendant does business as Amazon Seller Hear Clearly and competes

directly with Blue Care by selling ear washer products on Amazon.com. To

unfairly eliminate Blue Care, Defendant has filed multiple, serial Amazon Patent

Infringement Reports (‘Amazon Complaints’) despite prior art that invalidates

the asserted patent and patent non-infringement of the accused product.




Asserted Patent                 Prior Art                 Accused Product

    4. Specifically, Defendant Christopher Ackerman has manipulated Amazon’s

IP Infringement Reporting procedure by filing false patent infringement claims

against Plaintiff. Such claims are fraudulent because products were on sale over

a year before the patent’s filing date, rending the patent invalid. See Prior Art

image (above, center). In addition to this statutory bar, Plaintiff’s accused

products (above, right) do not include the one claimed limitation that overcame


                                            2
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 3 of 37




the Examiner’s rejection. Thus, the asserted patent (figure above, left) is invalid,

and even if it was valid, the accused products do not infringe.

       5. Subsequently, when caught, Defendant Ackerman withdrew the

infringement reports only to reassert his claims later.

       6. Similarly, this Defendant Ackerman has asserted his bogus claims through

the Amazon’s Utility Patent Neutral Evaluation Program. Again, when caught,

he withdrew the claims against Plaintiff.

       7. Currently, Defendant Ackerman filed his same complaints resulting in

Plaintiff’s listings’ suspension. Fully knowing the effects of his disruption,

Defendant is content in locking his competition in e-commerce limbo.

       8. In addition to damages, Plaintiff Blue Care seeks a temporary and

preliminary injunctive relief preventing Defendant Ackerman from permanently

destroying Plaintiff’s livelihood.

 II.      JURISDICTION AND VENUE

       9. Blue Care’s patent invalidity and non-infringement claims arise under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and under the patent laws of the

United States, Title 35 of the United States Code. Accordingly, this Court has

jurisdiction over the subject matter of this Complaint under 28 U.S.C. §§ 1338(a),

1367, and 2201.


                                            3
            Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 4 of 37




    10.        This Court may exercise personal jurisdiction over Defendant

Ackerman because he has transacted and continue to transact business in this

judicial district and division.

    11.        Further, this Court has personal jurisdiction over Defendant

Ackerman because he has knowingly and actively engaged in tortious acts in this

District.

    12.        This Court has supplemental jurisdiction over Plaintiff’s Georgia

state-law claims pursuant to 28 U.S.C. § 1367, in that the state law claims are

integrally-related to the federal claims and arise from a common nucleus of

operative facts, such that the resolution of all claims herein is in the interests of

judicial economy.

    13.        The Court has personal jurisdiction over Defendant Ackerman

pursuant to Georgia Long Arm Statute because Defendant has committed

tortious acts within the state from which the below causes of action arise, and/or

have committed tortious actions outside of Georgia with the intent to cause—and

in fact caused—injury in Georgia and to Georgia, as explained in more detail

below.

    14.        Venue is proper in this district and division pursuant to 28 U.S.C. §

1391, 28 U.S.C. § 1400(b).

                                             4
              Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 5 of 37




III.         PARTIES

             A. Plaintiff Blue Echo Care LLC.

       15.        Plaintiff Blue Echo Care LLC is a New York limited liability

company with its registered address at 417 E. 6th Street, New York, New York

10009. Plaintiff does business as Amazon Seller Blue Echo Care. Mr. Edward

Wagner owns Blue Echo Care LLC and operates it with his family.

       16.        Plaintiff owns US Trademark Registration No. 6,055,156 (Blue Echo

Care logo, depicted below) to protect ear wash devices, ear drops, and related

goods.




             B. Defendant Christopher Ackerman.

       17.        Upon information and belief, Defendant Christopher Ackerman

resides at 329 Elmwood Drive, Keyport, New Jersey 07735. Apparently,

Defendant Ackerman owns US Patent Registration No. 10,525,191 (‘‘191 Patent’

or ‘Asserted Patent’), which issued on January 7, 2020 and is titled “Ear Canal

Irrigation System and Method.” Exhibit 1, (US Patent Registration No.

10,525,191).

IV.          BLUE CARE’S EAR WAX REMOVAL KIT

             A. Mr. Wagner and Family Start a Business.
                                                5
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 6 of 37




    18.      Plaintiff, “Blue Echo Care is committed to providing each customer

with the highest standard of customer service.”1

    19.      Mr. Ed Wagner owns and operates Blue Care, which he began in his

modest New York micro-apartment in 2018. His goal was straightforward - help

people manage their health needs at home, without having to pay huge

insurance premiums. Like Amazon, he holds a deep-rooted belief that everyone

deserves a healthy lifestyle at an affordable cost.

    20.      As the company grew, Mr. Wagner moved back to Portland, Oregon

to be closer to his sister, mom, and dad. They began to assist him, and Blue Care

truly became a family business.

    21.      At the dawn of the coronavirus pandemic, the Wagner’s wanted to

do everything in their power to help ensure the safety of the hospital and

healthcare workers combating the virus. Plaintiff utilized its manufacturing

contacts to import masks, hand sanitizers, wet wipes, gloves into the US.

Thereafter, Plaintiff immediately started donating masks to local Oregon

hospitals. To date, the Wagner’s have donated ~4,000 masks and other PPE to




    1  https://www.amazon.com/sp?encoding=UTF8&asin=&isAmazon
Fulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3T
DRHV8T2XCK6&tab=&vasStoreID= (last visited Jun. 15, 2020).

                                            6
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 7 of 37




local hospitals from their own pockets.

    22.        In conjunction with their efforts, Mr. Wagner and his sister started a

charity called Three Little Pigs fund PPE and provide the same into the hands of

people caring for virus-stricken patients.

          B. Blue Care’s Amazon.com Listings.

    23.        Plaintiff Blue Care sells, among other products, ear wax removal kits

under the following Amazon Standard Identification Number (‘ASIN’):2

B07D7ZCY91, B07DHT2SS6, B07SLKT43X, B07Q59FGCN, B07SKK2SHX, and

B07TYJ3LJF (collectively, “Accused Products”), which are depicted below.



    2 Amazon     Standard Identification Numbers (ASINs) are unique
      blocks of 10 letters and/or numbers that identify items. You can
      find the ASIN on the item’s product information page at
      Amazon.com. For books, the ASIN is the same as the ISBN number,
      but for all other products a new ASIN is created when the item is
      uploaded to our catalogue. You will find an item’s ASIN on the
      product detail page alongside further details relating to the item,
      which may include information such as size, number of pages (if it’s
      a book) or number of discs (if it’s a CD).

      ASINs can be used to search for items in our catalogue. If you know
      the ASIN or ISBN of the item you are looking for, simply type it into
      the search box (which can be found near the top of most pages), hit
      the ‘Go’ button and, if the item is listed in our catalogue, it will
      appear in your search results.

http://www.amazon.com/gp/seller/asin-upc-isbn-info.html (last visited Jul. 8,
2020).

                                             7
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 8 of 37




See Exhibit 4 – Images, p. 2.

    24.      Plaintiff Blue Care has sold these Accused Products since 2018.

Plaintiff, however, was not the first company to sell such Accused Products.




                                          8
             Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 9 of 37




 V.         ELEPHANT EAR WASHER – “THE ORIGINAL MODEL … SINCE
            1997”

      25.       Rather, Doctor Easy3 sells the Elephant Ear Washer (“1997 Washer”)

on its website, https://doctor-easy.com/. According to Doctor Easy –

          The original model! Invented by a
          physician. Purchased by medical
          professionals throughout North
          America since 1997!

          When a General Practice physician
          needed an efficient, economical way
          to remove ear wax from his patients,
          he invented The Elephant Ear
          Washer! The ELEPHANT is ideal for
          removing ear wax! No more refilling
          syringes over and over again to clean
          a patient’s ears. No need to purchase
          electronic devices that cost hundreds
          of dollars. The Elephant is effective,
          economical, and easy to use!

https://doctor-easy.com/collections/elephant-ear-washer/products/elephant-

ear-washer#product-detail-tab last visited (Jun. 16, 2020)(emphasis added).

      26.       Doctor Easy’s 1997 Washer is shown above. See Exhibit 4 – Images,

p. 3. Doctor Easy protected THE ELEPHANT EAR WASHER name and logo

with US federal trademark protection. See US Trademark Registration Nos.

3417713 and 3417712 (Exhibit 3 - Elephant Ear Trademarks).



      DOCTOR EASY MEDICAL PRODUCTS, LLC. See US Trademark
      3

Registration Nos. 3417713 and 3417712 (THE ELEPHANT EAR WASHER).

                                            9
         Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 10 of 37




   27.      In addition to its web sales, the Elephant Ear Washer has been listed

on Amazon.com since as early as 2012. Two versions are shown below.




                           4                                          5


   Elephant Ear Washer Economy                Elephant Ear Washer




    4  https://www.amazon.com/Elephant-Washer-ECONOMY-Doctor-
Easy/dp/B07B68DPMT/ref=psdc_3779891_t2_B005M2B5P0 last visited (Jun. 16,
2020).
    5  https://www.amazon.com/Elephant-Washer-Bottle-Doctor-
Easy/dp/B005M2B5P0/ref=cm_cr_arp_d_product_top?ie=UTF8 last visited
(Jun. 16, 2020).

                                         10
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 11 of 37




   28.        According to Amazon’s information, the Elephant Ear Washer

Economy has been available since March 2, 2018. See Exhibit 6 - B07B68DPMT

Elephant Ear Washer ECONOMY Bottle System by Doctor Easy (depicted above;

providing “Date First Available”).

   29.        And, the Elephant Ear Washer has its earliest Amazon customer

reviews in 2017. See Exhibit 5 - B005M2B5P0 Elephant Ear Washer Bottle System

by Doctor Easy (depicted below).




   30.        Doctor Easy created the 1997 Washer in 1997;6 according to USPTO

records, the first use in commerce occurred in 1997;7 the Economy version was

available on Amazon.com in March 2018;8 and the Normal version had Amazon



    6  https://doctor-easy.com/collections/elephant-ear-
washer/products/elephant-ear-washer#product-detail-tab last visited (Jun. 16,
2020).
    7   Exhibit 3 - Elephant Ear Trademarks.
    8Exhibit 6 - B07B68DPMT Elephant Ear Washer ECONOMY Bottle System
by Doctor Easy.

                                          11
             Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 12 of 37




customer review in 2017.9

      31.        Put another way, objective evidence, which is easily verifiable,

indicates that the 1997 Washer was available before June 12, 2018.

VI.         THE INVALID US PATENT REG. NO. 10,525,191

      32.        Any disclosures before June 12, 2018

serve as prior art to the patent asserted against

Plaintiff. Prior art, such as the 1997 Washer,

invalidates the asserted patent.

      33.        Defendant Ackerman filed US Patent

Appl’n. Ser. No. 16/438,635 on June 12, 2019,

which would later become US Patent Reg. No. 10,525,191.10 Exhibit 2 - 16438635

(Image File Wrapper), p. 144.

      34.        Under 35 USC 102(a), Defendant Ackerman cannot receive a

registered patent if “the claimed invention was patented, described in a printed

publication, or in public use, on sale, or otherwise available to the public before

the effective filing date of the claimed invention . . . .”




      9   Exhibit 5 - B005M2B5P0 Elephant Ear Washer Bottle System by Doctor
Easy.
      10    Exhibit 1 - US10525191.

                                              12
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 13 of 37




    35.      Here, the 1997 Washer serves as prior art, triggering the on-sale bar.

Following, the ‘191 Patent is invalid, and the Accused Product cannot infringe.

Nevertheless, even if the ‘191 Patent were to be valid, which it is not, Blue Care’s

Accused Products would still not infringe it.

    36.      As an aside, Defendant Ackerman even sells the exact same product

as both the 1997 Washer and the Accused Products.




 1997 Washer                 Accused Products                Defendant Ackerman’s11

    37.      Even when presented with this information fatal to the Defendant

Ackerman’s infringement claims, he continued to press those claims. That is,

Defendant Ackerman then asserted the ‘191 Patent against Plaintiff for selling its

Accused Products with Amazon. Defendant’s tortious actions have resulted in


    11 See Exhibit 10 - B07744BMB2 Ear Wax Removal Tool Kit available at
https://www.amazon.com/Ear-Remover-Irrigation-Release-
Removal/dp/B07744BMB2 (last visited Jun. 16, 2020).

                                          13
              Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 14 of 37




multiple suspensions, countless hours of resolving, and significant

attorney/consulting fees to Plaintiff.

VII.         AMAZON.COM, INC.12

       38.       Amazon.com, Inc. (‘Amazon’) is the world’s largest online retailer.

The Amazon.com platform offers products worldwide. Amazon is available

solely online at https://www.amazon.com/ (last visited Jul. 8, 2020).

       39.       “Amazon provides a platform for third-party sellers (‘Sellers’) and

buyers (‘Buyers’) to negotiate and complete transactions. Amazon is not involved

in the actual transaction between Sellers and Buyers . . . .”13

       40.       Sellers ship goods to various Amazon warehouses across the United

States. At those warehouses, Amazon stores a seller’s inventory and ships goods

out of those warehouses. Only about half of the states have Amazon

warehouses. Georgia is one of those states.14

       41.       To make a purchase, typically, a Buyer searches for a particular item

on Amazon.com or via a mobile application and submits an order.


       12 Amazon.comInc. is the corporation that owns and operates Amazon.com,
which is often abbreviated to Amazon.
      https://www.sec.gov/Archives/edgar/data/1280998/
       13

000104746904006416/a2128948zex-10_19.htm (last visited Dec. 8, 2019).
       https://trustfile.avalara.com/resources/amazon-warehouse-
       14

locations/atl6/ (last visited Jul. 8, 2020).

                                             14
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 15 of 37




    42.        Amazon identifies that particular item at one of its many

warehouses. Amazon then fulfills that order by mailing the items to the Buyer.

          A. Selling on Amazon.com Successfully.

    43.        Amazon allows Sellers to offer for sale and sell products on the

Amazon.com platform. Amazon requires that Sellers enter into agreements with

it concerning the relationship between it and Sellers, duties and responsibilities

of the Sellers, and other policies.15

    44.        Amazon allows Sellers to sell identical items under the same ASIN.

The only factor that separates Sellers of products on the same ASIN is the Seller’s

goodwill. Since goodwill is the life blood of any Amazon Seller, the Seller’s

success or demise can be made or broken by reviews from Amazon Buyers.

    45.        Similarly, Sellers often sell identical private-labeled products under

different ASINs as is the case here. Compare Defendant Ackerman’s ear wax

removal kit16 (depicted below, left) with Plaintiff Blue Care’s ear wax removal



     15See, e.g., Amazon.com’s Participation Agreement available at
https://www.amazon.com/gp/help/customer/display.html/ref=hp_rel_topic?
ie=UTF8&nodeId=1161272 (last visited Dec. 8, 2019); see also Amazon.com’s
Restricted Products available at https://www.amazon.com/gp/
help/customer/display.html?nodeId=200277040 (last visited Dec. 8, 2019).
      Ear Wax Removal Tool Kit - Earwax Remover Irrigation Cleaner and
     16

Spray Bottle Flush System for Adults & Kids - Cleaning and Flushing Kit to


                                            15
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 16 of 37




kit17 (depicted below, right).




              Defendant’s Kit                 Plaintiff Blue Care’s Kit

    46.      Negative reviews damage a Seller’s brand name and kill sales

because purchasing decisions are largely made after reading reviews left by

others. Such reviews frequently attack both products and their Sellers.



Wash & Clean Dirty Ears - 10 Disposable Tips/Towel/Basin available at
https://www.amazon.com/Ear-Remover-Irrigation-Release-
Removal/dp/B07744BMB2+&cd=1&hl=en&ct=clnk&gl=u (last visited Jul. 8,
2020, cached version).
     17Cleanse Right 2nd Generation Ear Wax Removal Tool Kit- FDA Approved
1 Bottle of .05OZ Ear Drops! Irrigation Bottle, 20 Disposable Tips, 8 PCS Pick
Tool Set, Wash Basin, Bulb Syringe available at
https://www.amazon.com/Cleanse-Right-Generation-Irrigation-
Disposable/dp/B07SLKT43X/ref=sr_1_2?dchild=1&keywords=Cleanse+Right+f
rom+Blue+Echo+Care&qid=1594241321&sr=8-2 (last visited Jul. 8, 2020).

                                         16
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 17 of 37




    47.      Amazon.com Inc. takes intellectual property infringement cases

seriously. As such, a complaint results in automatic suspension. Amazon does

not review all its automatic suspensions, nor does it intervene in alleged disputes

between a Seller and a complainant.

    48.      Rather, an accused Seller must resolve any apparent issue with the

complainant. However, complainants often fail to respond to good faith efforts

to resolve issues. Or complainants often ignore evidence and arguments that

prove their complaint lacks merit. In either situation, an accused Seller is left in

limbo. Hence, accused Sellers are left with two options – 1) remain suspended,

or 2) seek judicial intervention.

    49.      In some cases, Amazon not only suspends an accused offering, it

also suspends an accused Seller’s entire account regardless of whether the

intellectual property complaint applies to the other offerings.

    50.      When compared to a brick and mortar store, such as Wal-Mart, the

devastating effects of a wrongful intellectual property complaint can be seen.

    51.      If an Amazon complainant submits a single-paged intellectual

property infringement report, the result is akin to Wal-Mart removing a certain

product from all of its shelves.

    52.      Often, Amazon may suspend all of an accused Seller’s offerings.

                                           17
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 18 of 37




This is akin to Samsung having an intellectual property complaint against one

television model, then Wal-Mart removes all of Samsung’s televisions, stereos,

speakers, computers, monitors, printers, cameras, washers, dryers, refrigerators,

ovens, dishwashers, microwaves, vacuums, cell phones, tablets, virtual reality

devices, wearable smart devices, smart home devices, portable music players,

and headphones.

    53.        For Samsung, the suspension would only apply at Wal-Mart.

However, for many Amazon Sellers, the Amazon.com platform is the only

avenue they sell through.

          B. Filing an Infringement Complaint with Amazon.

    54.        Amazon’s automated IP infringement complaint process is both

streamlined and straightforward.18 To file one, a purported rights owner

populates an online form to suspend a Seller’s product listing.

    55.        The following information is the only information a complainant

must submit to suspend a Seller’s listing, and possibly, its account:




    18   https://www.amazon.com/gp/help/reports/infringement (last visited
Jul. 8, 2020).

                                          18
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 19 of 37




                                                                                 19



    56.        At the end of the form, a complainant must declare:

    57.        “I have a good faith belief that the content(s) described above

violate(s) my rights described above or those held by the rights owner, and that

the use of such content(s) is contrary to law.” Id.

    58.        “I declare, under penalty of perjury, that the information contained

in this notification is correct and accurate and that I am the owner or agent of the

owner of the rights described above.” Id.

    59.        To resume selling after a complaint, Amazon.com normally requires




    19    https://www.amazon.com/report/infringement (last visited Jul. 8, 2020).

                                            19
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 20 of 37




the rights owner to affirmatively withdraw it through a retraction request.

   60.        Should a rights owner refuse to withdraw a complaint, the

Amazon.com Seller’s ASIN is suspended so a seller cannot sell goods associated

with that ASIN. Further, multiple complaints may lead to account suspension.

   61.        An account suspension is where Amazon locks a Seller’s account so

that it cannot sell any item, even those unrelated to the ASIN complained of.

   62.        Finally, multiple ASIN or account suspensions may lead to

permanent suspension.

         C. Amazon Utility Patent Neutral Evaluation Program.

   63.        Recently, Amazon has implemented a limited, mediation-type of

dispute process that entails more than the straightforward Amazon IP

Infringement Report. That is, the Amazon Utility Patent Neutral Evaluation

Program aims to resolve utility patent disputes. In Amazon’s words –

      To efficiently resolve claims that third-party product listings infringe
      utility patents, Amazon offers a simple, low-cost procedure called
      Neutral Patent Evaluation. Neutral Patent Evaluation is voluntary,
      confidential, and allows owners of U.S. utility patents or their
      authorized representatives, such as attorneys or exclusive licensees
      (“Patent Owner”) to obtain a fast evaluation of patent infringement
      claims against products (“Accused Products”), identified by
      Amazon Standard Evaluation Number, listed by third-party sellers
      (“Sellers”) on amazon.com (“Evaluation”). In Neutral Patent
      Evaluation, a neutral evaluator reviews a patent infringement claim
      against third-party product listings on amazon.com. The evaluator
      will make a yes/no decision about whether the patent covers the

                                          20
              Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 21 of 37




          product listings. The evaluator may decide that the patent does not
          cover the product listings because: they do not infringe (i.e., include
          all elements of the asserted claim); a court has found the patent
          invalid or unenforceable; or the accused products (or physically
          identical products) were on sale more than one year before the
          earliest effective filing date of the patent. Amazon will comply with
          the evaluator’s decision pending any litigation or settlement
          between the patent owner and third-party sellers.

 Exhibit 11 - Amazon Utility Patent Neutral Evaluation Procedure.

VIII.         DEFENDANT ACKERMAN’S BOGUS COMPLAINTS AND
              FRAUDULENT UTILITY PATENT NEUTRAL EVALUATION
              REQUEST

        64.      Armed with the invalid ‘191 Patent, Defendant Ackerman lodged

 baseless infringement complaints against Plaintiff Blue Care. For instance, he

 claimed that the following ASINs infringe:




 See Exhibit 7, p. 1 - Amazon Patent Infringement Reports (Complaint ID:

 6727864001).




                                              21
         Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 22 of 37




See Exhibit 7, p. 2 - Amazon Patent Infringement Reports (Complaint ID:

6735193371).

   65.      The very next month, Defendant Ackerman filed an Amazon Utility

Patent Neutral Evaluation Agreement against many sellers, including Plaintiff.

Exhibit 8 - Amazon Utility Patent Neutral Evaluation Agreement. Defendant

Ackerman alleged that five of Plaintiff Blue Care’s ASINs contain infringing

products. See Exhibit 8, p. 3 - Amazon Utility Patent Neutral Evaluation

Agreement (B07D7ZCY91, B07SLKT43X, B07Q59FGCN, B07SKK2SHX,

B07TYJ3LJF).

   66.      Nevertheless, after Plaintiff confronted Defendant, and knowing

that the patent infringement claims against Plaintiff were bogus, Defendant

Ackerman withdrew his complaints –




Exhibit 9, p. 30 - Defendant Ackerman’s email String.

   67.      In response, the Amazon.com Neutral Patent Evaluation Team

notified Plaintiff that Defendant Ackerman withdrew his claims –




                                         22
             Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 23 of 37




Exhibit 9, p. 30 - Defendant Ackerman’s email String.

IX.         DEFENDANT’S FALSE DECLARATIONS TO AMAZON.COM, INC.

      68.        Defendant’s patent infringement claims are baseless and violate his

declarations made to Amazon.com, Inc. when Defendant filed his reports –

           I have a good faith belief that the content(s) described above
           violate(s) my rights described above or those held by the rights
           owner, and that the use of such content(s) is contrary to law.

           I declare, under penalty of perjury, that the information contained in
           this notification is correct and accurate and that I am the owner or
           agent of the owner of the rights described above.20

      69.        Nevertheless, as a result of Defendant’s fraudulent Amazon

Complaints, Amazon suspended Plaintiff’s Accused Products so that they

were/are no longer available to Amazon.com customers.

      70.        Defendant’s fraudulent and bad-faith complaints, and his resulting

suspension, have materially affected potential purchasers because they no longer



       See Amazon’s Report Infringement Form available at
      20

https://www.amazon.com/report/infringement (last visited Jul. 7, 2020).

                                              23
             Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 24 of 37




had the option to purchase authentic Blue Care products.

      71.        Additionally, as a result of Defendant’s fraudulent and bad-faith

complaints, Blue Care has suffered extensive loss of sales, loss of goodwill, and

exposure to frozen assets.

 X.         EXTRAORDINARY CIRCUMSTANCES

      72.        Defendant’s bogus complaints, refusal to timely withdraw in the

face of fraud, and sales timing have accomplished their intended effects –

unfairly destroy his competition.

            A. Defendant Received an Injunction Preventing Blue Care Sales by
               Submitting False Claims of Patent Infringement and Abusing
               Amazon’s Patent Evaluation Program.

      73.        For instance, despite Blue Care’s pre-suit resolution efforts, which

evidences Defendant’s meddling, he refused to withdraw the fraudulent

complaints. Defendant’s fire and forget complaint tactics have devastated

Plaintiff Blue Care and inflicted irreparable damages.

      74.        Defendant’s actions have resulted in Plaintiff’s suspended listings,

lost sales, potential account cancelations, frozen funds, and stranded assets on

Amazon.com.

            B. Blue Care Suffers Immeasurable Lost Sales.

      75.        Blue Care suspensions spanned over the busy shopping season due



                                              24
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 25 of 37




to Defendant’s lack of good faith.

          C. Defendant’s Exploits Result in a Temporary Restraining Order and
             Preliminary Injunction.

    76.        To date, Defendant refuse to withdraw any complaints. Such a

stubborn stance is particularly egregious as all negative actions are bogus and

unsupported.

    77.        Upon information and belief, Defendant has attempted to eliminate

their competition by utilizing the online Amazon infringement report and force

them to stop competing without any non-judicial recourse.

    78.        Each day that passed resulted in increased damages

    79.        By failing to cooperate and resolve the complaints, and despite

repeated requests, Defendant has effectively and unfairly received a preliminary

injunction leaving Blue Care without recourse. That is, Blue Care was

temporarily restricted from selling its Accused Product on Amazon. Further,

Defendant are unfairly preventing Blue Care from curing any potential

infringement.

    80.        To put the severity of their action into perspective, a comparison of

this complaint to a district court action is necessary. Before a court, a preliminary

injunction is a drastic and extraordinary remedy that is infrequently granted in

patent infringement actions. See U.S. Pharm. Corp. v. Trigen Labs., Inc., No. 1:10–

                                            25
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 26 of 37




cv–0544–WSD, 2011 U.S. Dist. LEXIS 13637, at *18 (N.D. Ga. Jan. 27, 2011). A

party seeking temporary or preliminary injunctive relief must establish that: (1)

there is a substantial likelihood that the movant will prevail on the merits; (2) the

movant will suffer irreparable injury if the relief is not granted; (3) the threatened

injury outweighs the harm the relief would inflict on the opposing party; and (4)

if granted, the injunction would not be adverse to the public interest. See Polymer

Techs., Inc. v. Bridwell, 103 F.3d 970, 977 (Fed. Cir. 1996)(emphasis added); Skillern

v. Ga. Dep’t of Corr., Civ. Act. No. 1:05-cv-2629, 2006 U.S. Dist. LEXIS 81878, at *15

(N.D. Ga. Nov. 7, 2006).

    81.      Moreover, a permanent injunction is only permissible after a final

judgment, which occurs at the end of a litigation case. Once a guarantee after

winning a patent case, the Supreme Court recently ruled that permanent

injunctions are no longer automatic. Rather, a successful plaintiff must prove

that (1) it will suffer an irreparable injury; (2) remedies available at law are

inadequate to compensate for that injury; (3) the balance of hardships between

the parties favors the plaintiff; and (4) the public interest would not be disserved.

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 391 (2006).

    82.      Both types of injunctive relief usually require overcoming high

burdens of proof, providing adequate evidentiary support, and offering

                                            26
             Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 27 of 37




supporting expert testimony.

      83.        Contrastingly, here, Defendant has presumably filled out a single

infringement form . . . with false information.

https://www.amazon.com/gp/help/reports/ infringement (last visited Jul. 8,

2020). With no further evidence and no opportunity to respond, Defendant

Ackerman have effectively received injunctive relief without proving the need

for such relief.

            D. Defendant’s Ongoing Crimes Endanger Plaintiff’s Livelihood.

      84.        At of the time of this filing, Defendant Ackerman has not retracted

his complaints. As a result, Blue Care’s Amazon account is “at risk of

deactivation.”

XI.         DEFENDANT FORCED BLUE CARE TO SEEK JUDICIAL
            INTERVENTION.

      85.        Because of Defendant’s abovementioned atrocities, Plaintiff’s causes

of action include declaratory relief that it does not infringe an invalid and

unenforceable asserted patent. Similarly, Plaintiff seeks declaratory relief that its

registered patent is invalid because of endless prior art references, and if the

patent remains valid, that Plaintiff is not liable for infringement.

      86.        Additionally, Defendant abhorrent behavior results in liability for

violations of tortious interference with contractual and business relations; and

                                              27
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 28 of 37




other related causes of action.

    87.      By filing Amazon Complaints and ignoring any resolution efforts,

Defendant successfully shuttered an entire business without presenting any

evidence, providing any details, or expending more than five minutes to do so.

    88.      Despite incrementally escalating Blue Care resolution efforts,

Defendant’s many failures have forced Blue Care to turn to judicial intervention.




                                          28
              Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 29 of 37




XII.         CLAIMS

             A. COUNT I: US Patent Registration No. 10,525,191
                Declaratory Judgment of Invalidity.

       89.        Blue Care re-alleges Sections I-VI, and X of this Complaint as if set

forth in full herein.

       90.        An actual and justiciable controversy exists between Blue Care and

Defendant as to the validity of the ‘191 Patent.

       91.        The claims of those patents are invalid for failure to meet one or

more of the requirements of patentability set forth in 35 U.S.C. §§ 101 et seq.,

including, but not limited to, §§ 101, 102, 103 and 112.

       92.        Additionally, the Accused Product is a straightforward ear wax

cleaning device. Therefore, if the Accused Product infringes the ‘191 Patent, the

unidentified patent lacks novelty under 35 U.S.C. § 102 and is rendered obvious

by multiple prior art references pursuant to 35 U.S.C. § 103.

       93.        Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, Blue

Care is entitled to and hereby move the Court for a judgment declaring that such

claims are invalid for failure to comply with one or more requirements for

patentability under the patent laws of the United States, including, but not

limited to, 35 U.S.C. § 101, 102, 103, 112, 113, 115 and/or 116. Further, such

claims are invalid for want of novelty and obviousness.

                                               29
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 30 of 37




          B. COUNT II: US Patent Registration No. 10,525,191
             Declaratory Judgment of Non-Infringement.

    94.        Blue Care re-alleges Sections I-VI and VIII-X of this Complaint as if

set forth in full herein.

    95.        An actual and justiciable controversy exists between Blue Care and

Defendant as to the infringement of the ‘191 Patent.

    96.        Blue Care manufactures, sells, and offers to sell its Accused Product

in the United States have not infringed, contributed to the infringement of, or

induced infringement of any valid and enforceable claim of the ‘191 Patent.

    97.        The allegations of patent infringement by Defendant has placed a

cloud over Blue Care business and are likely to cause Blue Care to lose revenues

and business opportunities. Defendant’s actions and assertions, therefore, will

likely cause irreparable injury to Blue Care.

    98.        Blue Care is entitled to a judgment declaring that the ‘191 Patent is

not infringed by Blue Care’s Accused Product.

          C. COUNT III: Unfair Competition.

    99.        Blue Care re-alleges Sections I-VIII, and X of this Complaint as if set

forth in full herein.

    100.       Defendant filed complaints with Amazon.com, Inc. against Blue

Care alleging patent infringement of the ‘191 Patent.

                                             30
           Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 31 of 37




    101.       Defendant failed to provide any information concerning the

complaints and ignored all resolution efforts.

    102.       By filing incomplete, bogus complaints, Defendant has unfairly

disadvantaged Blue Care.

        D. COUNT IV: Tortious Interference with Business Relationship.

    103.       Blue Care re-alleges Sections I-XI of this Complaint as if set forth in

full herein.

    104.       Blue Care has a valid contract with Amazon.com, Inc.

    105.       Defendant sell on Amazon.com and knew or should have known of

Blue Care contract with Amazon.com, Inc.

    106.       Defendant filed his Patent Infringement Complaints knowing that

the ‘191 Patent was invalid and unenforceable.

    107.       Defendant filed his Amazon Patent Neutral Evaluation knowing

that the ‘191 Patent was invalid and unenforceable.

    108.       Defendant has acted with a direct or ‘specific’ intent to injure

Plaintiff.

    109.       Defendant’s improper conduct in submitting false infringement

reports with whom Plaintiff has ongoing contracts and business relations.

    110.       Defendant intentionally interfered with Blue Care business


                                             31
          Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 32 of 37




expectancy with Amazon.com, Inc. and its customers. In an effort to interfere

with the Blue Care economic relations, Defendant contacted Amazon.com to

allege that Blue Care was infringing the ‘191 Patent.

   111.      Upon information and belief, Defendant knew and intended that by

making such an allegation, Amazon.com would immediately remove Blue Care

listings from its website and prohibit it from selling the Accused Products until

the allegations of infringement were resolved.

   112.      Defendant intentional interferences with Blue Care contract was

unjustified. Defendant used improper means, acted in bad faith in intentionally

interfering with Blue Care contract with Amazon.com, Inc. Defendant’s

allegations of patent infringement by Blue Care to Amazon.com were knowingly

false, was an improper means, and was done with the intent to interfere with the

Blue Care current and prospective economic relations, especially during a

high-volume selling season.

   113.      Defendant has acted in objective and subjective bad faith by

having wrongful complaints filed and refusing to resolve or withdraw them.

   114.      Despite its knowledge, Defendant’s failure to act in good faith

have caused damages to Blue Care business relationships with Amazon.com

and their customers. As a direct and proximate result, Blue Care has been

                                          32
        Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 33 of 37




damaged by Defendant’s tortious interferences with Blue Care contract with

Amazon.com, Inc. in an amount to be proven at trial.




                                        33
         Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 34 of 37




                             DEMAND FOR JURY TRIAL

     Blue Care demands a trial by jury under Federal Rule of Civil Procedure 39

for all issues triable by jury.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Blue Care prays that this Court

   • enter judgment in favor of Plaintiff Blue Care and against Defendant for all

       counts;

   • enter a declaratory judgment that Defendant’s ‘191 Patent is invalid and

       unenforceable;

   • enter a declaratory judgment that Blue Care has not infringed in any way

       the ‘191 Patent;

   • find and enter and order that Defendant’s conduct amounts to an

       exceptional case and award Blue Care its costs and attorneys’ fees;

   • enjoin Defendant, their agents, servants, employees and attorneys, and all

       those in active participation or privity with any of them, from charging

       Blue Care or its agents, distributors, or customers with infringement of the

       ‘191 Patent, and from otherwise using the 191 Patent to interfere in any

       way with Blue Care manufacture, use, offer for sale, or sale of the Accused

       Products;

                                          34
     Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 35 of 37




• award Blue Care damages for injuries they incurred from Defendant’s

   unfair competition;

• award Blue Care actual, consequential, and punitive damages caused by

   Defendant’s intentional and tortious interference with the Blue Care

   contract and/or business expectancy with Amazon.com, Inc.;

• award costs and expenses to Blue Care;

• award Blue Care pre- and post-judgment interest and costs on all

   damages; and

• award Blue Care such other and further relief as the Court deems just and

   proper, premises considered.

             -----------------Signature Page Follows-----------------




                                         35
         Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 36 of 37




                             JURY TRIAL DEMANDED

     Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury on all issues so triable.




                                   By:
                                          Jeffrey T. Breloski, Trial Counsel
                                          Georgia Bar No. 858291
                                          Florida Bar No. 18077
                                          USPTO Reg. No. 60,952
                                          E-mail: jbreloski@ATLawip.com

ATLAWIP LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
678.667.3491


                                          Attorney for Plaintiff




                                              36
        Case 1:20-cv-03586-AT Document 1 Filed 08/28/20 Page 37 of 37




                      CERTIFICATE OF COMPLIANCE


      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing

has been prepared in Book Antiqua 13 point, one of the four fonts and points

approved by the Court in LR 5.1C.




                                     By: _____________________________
                                         Jeffrey T. Breloski, Trial Counsel
                                         Georgia Bar No. 858291
                                         Florida Bar No. 18077
                                         USPTO Reg. No. 60,952
                                         E-mail: jbreloski@ATLawip.com




                                        37
